284 Md. 85 (1978)
403 A.2d 785
ROLAND NEVILLE GODWIN
v.
STATE OF MARYLAND
[No. 88, September Term, 1978.]
Court of Appeals of Maryland.
Decided November 21, 1978.
Certiorari denied April 16, 1979.
The cause was submitted to MURPHY, C.J., and SMITH, DIGGES, ELDRIDGE, ORTH and COLE, JJ.
Submitted by Joseph A. DePaul, James E. Kenkel, William C. Brennan, Jr., and DePaul, Willoner & Kenkel for appellant.
Submitted by Francis B. Burch, Attorney General, Clarence W. Sharp and Kathleen M. Sweeney, Assistant Attorneys General, for appellee.
Certiorari denied, Supreme Court of the United States, April 16, 1979.

ORDER

It is this 21st day of November, 1978
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals in the above entitled case be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals for the entry of a new judgment consistent with the opinion of this Court in State v. Eugene Shaw Frye and Willie Lee Jones, Jr. v. State, Nos. 133 and 173, September Term, 1977 decided November 16, 1978 (283 Md. 709, 393 A.2d 1372 (1978)); and it is further
ORDERED that the costs are to be paid by Prince George's County.